DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu CN-109377869-A (translation provided).
Regarding claim 1, Wu teaches a display screen having a display area (see fig. 2 inside of 2) and a non-display area (corresponds to 2) surrounding the display area, comprising: a backlight module (3); a display panel (1) disposed on the backlight module; an adhesive layer (2)  disposed between the backlight module and the display panel, and corresponding to the non-display area; wherein material of the adhesive layer is a hot melt adhesive (page 4 paragraph 1).

	Regarding claim 3, Wu teaches a a width of the adhesive layer is less than 0.5 mm (page 3 paragraph 6 begins with “However in the actual operatation”).
	Regarding claim 4, Wu teaches the width of the adhesive layer ranges from 0.2 mm to 0.3 mm (page 3 paragraph 6).
	Regarding claim 5, Wu teaches a color of the adhesive layer is black (page 3 last line).

	Regarding 7, Wu teaches wherein the step of forming the adhesive layer on the display panel comprises: forming the adhesive layer on edges of one surface of the display panel by time pressure dispensing method (page 3 paragraph 6).
	Regarding claim 9, Wu teaches a width of the adhesive layer is less than 0.5 mm (page 3 paragraph 6), and a color of the adhesive layer is black (page 3 last line).
	Regarding claim 10, Wu teaches a display device, comprising the display screen according to claim 1 (see abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ishimaru JP 2003086626.
Regarding claim 2, Wu teaches all the limitations of claim 2 except the display screen according to claim 1, wherein a curing temperature of the hot melt adhesive ranges from 40° C. to 60° C., and a melting temperature of the hot melt adhesive ranges from 80° C. to 100°C.  Ishimaru teaches melt cure adhesives used to bond electronic components (a display substrate and backlight can be considered electronic components) a melting temperature of the hot melt adhesive ranges from 80 to 100C (100C 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Wu in view of Ishimaru to improve reliability.
Regarding claim 8, Wu teaches all the limitations of claim 8 except the manufacturing method of the display screen according to claim 6, wherein the step of attaching the backlight module to the adhesive layer further comprises: placing the adhesive layer in an environment at a temperature of 40° C. to 60° C. and heating for 1 minute to 5 minutes to cure.  Ishimaruteaches melt cure adhesives used to bond electronic components (a display substrate and backlight can be considered electronic components) a melting temperature of the hot melt adhesive ranges from 80 to 100C (100C see page 5 second last paragraph) while Ishimaru does not explicitly teach a curing temp of 40 to 60 degree (page 8 paragraph 2 discloses 80 degree (see MPEP citation in claim 2 rejection) with a cure time of 3 minutes (page 6 4th to last paragraph) offering improved reliability  (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art modify Wu in view of Ishimaru to improve reliability.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871